UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------------------------------------------x
THE PEOPLE OF THE STATE OF NEW YORK, by
LETITIA JAMES, Attorney General of the State of                           No. 19-CV;-7191 (JSR) (OTW)

New York and LINDA LACEWELL, Superintendent
of Financial Services of the State of New York,

                                            Plaintiffs,

                  - against -
                                                                                 USDCSDNY
VISION PROPERTY MANAGEMENT, LLC; KAJA
                                                                                DOClJM.ENT
HOLDINGS 2, LLC; RVFM 11 SERIES, LLC; DSV
SPV 1, LLC; DSV SPV 2, LLC; DSV SPV 3, LLC;                                     ELECTRONICALLY ~r
ALAN INVESTMENTS III, LLC; BOOM SC, LLC;                                       DOC#:
YORA, LLC; RVFM 4 SERIES, LLC; RVFM 13                                         DATE FIL_E_D_:--,....1.._j, ~CJ
SERIES, LLC and ALEX SZKARADEK,

                                            Defendants.
----------------------------------------------------------------------x


        SEALING ORDER FOR CONFIDENTIAL EXHIBITS TO THE PROPOSED
                 STIPULATED ORDER AND FINAL JUDGMENT

        The Parties in this matter are directed to file Confidential Appendices I and II to the

Proposed Stipulated Order and Final Judgment, as well as Confidential Appendices A and B to

Exhibit A to the Proposed Stipulated Order and Final Judgment under seal with the Clerk, and

file only redacted versions of the same documents on the docket.

         The Clerk of Court shall maintain Confidential Appendices I and II to the Proposed

Stipulated Order and Final Judgment and Confidential Appendices A and Be to Exhibit A to the

Proposed Stipulated Order and Final Judgment under seal pending further Order of the Court.
IT IS SO ORDERED.

DATED this _l_Q_ day of January, 2020.




                                               ~akoff
                                             United States District Court Judge




                                         2
